Citation Nr: 0526689	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
June 1955 and from June 1955 to June 1959.  He also served 
with the United States Air Force Reserve, to include active 
duty for training, from June 1959 to May 1966.

This appeal arises from a January 2000 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs which denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
In June 2003, the Board remanded the claim for further 
development.  In April 2005, the RO granted the veteran's 
claim for service connection for hearing loss in the left ear 
and continued a denial for service connection for hearing 
loss in the right ear.  Thus, only the claim for entitlement 
to service connection for hearing loss in the right ear 
remains on appeal.

In November 2001, the veteran testified in a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran does not have a current right ear hearing 
disability related to his active military service. 


CONCLUSION OF LAW

A current right ear hearing disability was not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less. 38 C.F.R. § 3.385 (2004).

The veteran's service medical records included audiograms 
from August 1956, September 1956, January 1957, May 1959, 
December 1962, and August 1963.  All of these audiograms show 
that the veteran's hearing was within normal limits 
bilaterally.  However, a January 1957 audiometry report 
indicates that the veteran's duty was field maintenance and 
he was exposed to a noisy environment, including jet engine 
noise.  The report notes that the veteran did not wear "ear 
defenders."  
                              
Post-service, several private physicians' reports indicate 
that the veteran had bilateral hearing loss related to 
service.  In June 2000, an examiner reported that the veteran 
had "mild/moderate sensorineural bilateral hearing loss" 
and that he required bilateral hearing aids.  The audiogram 
showed the following pure tone threshold loss, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
40
55
60
70
LEFT
35
35
40
55
65

Speech discrimination was 96 percent in both ears.  

Based on these test results, the physician concluded that the 
veteran had 39 percent disability in the right ear and 24 
percent disability in the left ear according to a formula 
used by the American Medical Association.

In addition, in June 2000, a private physician wrote to the 
RO, stating that he has treated the veteran for many years 
and reviewed his military and medical records.  The physician 
noted that his testing of the veteran's hearing revealed 
significant hearing loss.  He concluded that the veteran's 
hearing loss was due to his exposure to jet engine noise in 
service and that his hearing loss began in service.  In July 
2000, another physician reported that the veteran had 
inadequate ear protection in service and now had hearing loss 
as a result of noise exposure.  This physician also wrote to 
the RO in November 2001, adding that the veteran had been his 
patient for twenty years.

In January 2001, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's claims file and conducted an 
audiogram.  He questioned the validity of the results from 
the June 2000 audiogram for the right ear because certain 
test values failed to correspond with each other.  The 
examiner also conducted a BSER test in February 2001.  This 
test revealed hearing no worse that 25 decibels at some 
frequencies between 500 and 4000 Hertz.  As a result, the 
examiner's "best estimate" was that the veteran's hearing 
was borderline normal at most frequencies with possible high 
frequency hearing loss.  However, the examiner ordered an ear 
examination to rule out retrochlear pathology in the right 
ear.  This examination was carried out in May 2001, showing 
normal results.  Based on a review of the veteran's service 
medical records, the examiner also noted that any current 
hearing loss the veteran experienced was not related to 
service.

In December 2002, the veteran underwent another VA 
examination.  Pure-tone threshold testing revealed moderate 
sensorineural hearing loss in the right ear.  The veteran was 
able to understand normal conversation and was able to 
respond to verbal commands at 50 decibels.  The November 2002 
audiogram showed the following pure tone threshold loss, in 
decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
55
65
60
60
60
LEFT
60
60
60
60
60

Speech discrimination was 48 percent in the right ear and 60 
percent in the left ear.  

However, the examiner questioned these values, explaining 
that the veteran "was unable to respond appropriately to 
test stimuli despite changes in equipment, environment, 
counseling, and instruction."  The Board notes as well that 
the veteran submitted a statement to the RO in March 2003 
asserting that the November 2002 audiogram was flawed.  The 
veteran reported that the examiner advised him that one set 
of testing equipment was not working properly.  The examiner 
then attempted to test the veteran using another set of 
equipment, but after a short period of time, the told the 
veteran that he had "seen enough" and concluded the 
appointment.  The veteran felt the examination was rushed and 
inaccurate.

The examiner estimated that the veteran's hearing sensitivity 
was within normal limits.  He also stated, "Although some 
hearing loss may exist, it is not quantifiable based on these 
test results, and previous test results have been judged to 
be of questionable validity."  However, he concluded, "the 
lack of valid documentation of any hearing loss or claim of 
hearing loss prior to 2001 suggests that it is at least as 
likely as not that any existing hearing loss is not related 
to veteran's military service."

Finally, the veteran underwent another VA examination in July 
2004, conducted by the same examiner as noted above.  The 
examiner found the veteran had mild to moderately severe 
sensorineural hearing loss at and above 4000 Hertz.  The 
audiogram showed the following pure tone threshold loss, in 
decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
20
25
35
LEFT
25
25
30
45
50

Speech discrimination was 96 percent in both ears.  

Again, the examiner had some initial difficulties testing the 
veteran's hearing.  However, the examiner reported that the 
final test results are considered valid.  Based on the test 
results, the examiner concluded that it is at least as likely 
as not that the veteran's present hearing loss is related to 
military service.

There is medical evidence suggesting that the veteran has 
some hearing loss in his right ear as well as medical 
opinions that such loss may be attributable to the veteran's 
duties in service.  Thus, the substance of this claim is 
whether the veteran has a current disability for VA purposes.  
On this matter, there are conflicting medical reports.  Thus, 
the Board must analyze the evidence of record and evaluate 
its credibility and probative value. See Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).   Initially, 
the Board must discount the values of the December 2002 
examination because both the examiner and the veteran have 
questioned their validity.  

As for the June 2000 private audiogram, the Board finds it 
has less probative value than later VA examination results.  
First, the values found on this examination are significantly 
higher than those of later examination, suggesting an anomaly 
in testing; in January 2001, a VA examiner questioned the 
validity that examination, offering a rationale for his 
disagreement.  The Board also notes that only a graphic 
representation of the pure tone audiometric test results was 
provided. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Court unable to determine whether the Board accurately 
applied regulatory standard when only audiograph, not 
numeric, test results were of record). 

The earlier audiometric test results have been found to be 
questionable by medical professionals.  The most recent VA 
examination, conducted in July 2004, provides the most 
current and consistent values.  Based on the findings of that 
examination, the veteran does not have an auditory threshold 
above 40 at 500, 1000, 2000, 3000, or 4000 Hertz and he does 
not have an auditory threshold above 26 at any three of these 
frequencies.  Also, he does not have speech discrimination 
less that 94 percent.  38 C.F.R. § 3.385.  As a result, the 
veteran does not have a current right ear hearing disability 
as defined by regulation.

The veteran is not entitled to service connection and 
compensation for a past injury if there is no current 
symptomatology.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  Simply put, there is no competent and 
probative evidence of current disability; thus, the veteran's 
claim must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  


A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The veteran was sent a VCAA letter in June 2003, 
and the text of 38 C.F.R. § 3.159 was included in the April 
2004 and April 2005 supplemental statements of the case 
(SSOC).  Concerning element (1), above, the Board notes that 
the RO sent the appellant a VCAA notice letter in June 2003 
that informed him of the type of information and evidence 
necessary for establishing service connection.  Also, by 
virtue of the rating decision on appeal and the SSOCs he was 
provided with specific information as to why his claim was 
not granted, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the June 
2003 VCAA letter, along with the SOC, notified the appellant 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed him that VA was responsible for 
obtaining all records held by any federal agency and making 
reasonable efforts to obtain relevant evidence not held by a 
federal agency; while the appellant was responsible for 
identifying custodians of any additional records.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in an April 2004 and April 2005 SSOCs.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the Pelegrini Court also held 
that a section 5103 notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in January 2000, before the enactment of the 
VCAA.  VA subsequently took a reasonable approach of 
providing a section 5103 notice in a commonsense manner 
consistent with the procedural posture of the case; a rule of 
construction adopted by the United States Supreme Court in 
similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The Board acknowledges that the VCAA letter was sent 
to the veteran after the RO's January 2000 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The 
appellant has been provided with such notice and process.  
Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private treatment records.  In 
addition, the veteran was afforded several VA examinations.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for hearing loss in the right ear is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


